Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments filed with the response of December 22, 2020 have been fully considered.  The following is a complete response to the December 22, 2020 communication.
Election/Restrictions
Claims 21-35 and 47-57 remain withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 36-46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McClurken et al (2006/0149225).
	McClurken et al provides an electrosurgical system comprising an electrosurgical device comprising a memory (para. [0089], for example), a first electrode and a second electrode (Figure 12) and a fluid delivery tubing (28) having an outlet proximal the electrodes.  It is noted that the ‘225 publication does not have all the drawings, and reference is made to USPN 7,811,822 which issued from the ‘225 application and has all the drawings as described in the ‘225 publication.  There is also an electrosurgical 
	Regarding claim 37, the flow settings include high, medium and low (para. [0077]).  Regarding claims 38-40, the fluid flow rate at each level of operation varies linearly with the increase/decrease of the RF power provided by the generator (paragraphs [0084-0086], for example).  Regarding claim 41, the electrosurgical unit receives data from the memory, the data comprising a relationship between the pump speed and the power level (para. [0089]).  Regarding claims 42 and 43,  the flow of the fluid at any of the flow settings varies with the RF power to inhibit the same factors (para. [0084]).  Such settings would inherently control electrical dispersion and provide electrode cooling.  Regarding claim 44, see paragraph [0089] which discloses the use of a memory containing numerical data points in a database look-up table.  Regarding claim 45, the unit provides a default setting for power and fluid flow (i.e. intermediate flow level as in paragraph [0078]).  Regarding claim 46, the memory of the devices comprises operating parameters for a range of power levels and fluid flow levels (as described in paragraph [0089]). 

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.
Applicant contends that the disclosure of McClurken at paragraph [0092], which was reproduced at pages 13 and 14 of the arguments, does not teach the use of a power generator that is configured to output both monopolar and bipolar RF power.  The examiner disagrees.  The last emphasized passage provided on page 14 of the response clearly requires the delivery of both monopolar and bipolar energy.  While McClurken does recite the electrosurgical unit 14 is “particularly configured for use with bipolar devices”, the last section clearly states “it may be plausible to use other electrosurgical devices with electrosurgical unit such as monopolar devices”.  It would not be plausible to use a monopolar device with the electrosurgical unit unless the electrosurgical unit could also provide the monopolar output necessary for that device.  Hence, the examiner maintains that McClurken clearly teaches a power generator (i.e. electrosurgical unit) that provides both bipolar and monopolar RF power to the device.  Applicant has not substantively argued the dependent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/February 4, 2021